               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

BRYON K. CREECH,                               )
                                               )
                     Petitioner,               )
                                               )
v.                                             )   Case No. CIV-19-179-D
                                               )
STATE OF OKLAHOMA,                             )
                                               )
                     Respondent.               )

                           ORDER TRANSFERRING CASE

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Bernard M. Jones pursuant to 28 U.S.C. § 636(b)(1).

Judge Jones recommends that this action for a writ of habeas corpus under 28 U.S.C.

§ 2254 be transferred to the United States District Court for the Northern District of

Oklahoma pursuant to 28 U.S.C. § 2241(d). Petitioner has neither filed a timely objection

nor requested additional time to object. Therefore, the Court finds that Petitioner has

waived further review of the transfer issue.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 5]

is ADOPTED, and this action is TRANSFERRED to the United States District Court for

the Northern District of Oklahoma.

       IT IS SO ORDERED this 25th day of March, 2019.
